Russell, Chief Justice.
1. In an accusation charging the defendant with unlawfully practicing law without a license, the following language: “and did in other ways and means assume to he entitled to practice law,” without setting forth any facts constituting the other ways and means, was subject to the special demurrer that said allegations are too vague and indefinite to put the defendant on notice of the nature of the charge which he was required to defend. Langston v. State, 109 Ga. 153 (35 S. E. 166, 779).
2. In view of the ruling just stated, it is unnecessary to pass upon the constitutional question raised; nor is it necessary to pass upon the *500various grounds of the motion for new trial, the further proceedings being nugatory. Judgment reversed.
No. 11982.
February 18, 1938.

All the Justices conewr.

Henry T. Chance Jr., and Boy V. Harris, for plaintiff in error.
W. Inman Curry, solicitor, contra.